Title: To Thomas Jefferson from James Bowdoin, 20 May 1806
From: Bowdoin, James
To: Jefferson, Thomas


                        
                            Sir,
                            Paris May 20. 1806.
                        
                        I had the honour to write to you on the 1st. of March last, wch. I forwarded by Mr. Cabel, & wch. like
                            others of my letters, seems to have met unexpected detention: I therein stated to you what had been my situation &
                            conduct since my arrival in europe, and what changes had taken place in the situation and politics of france, & of some
                            of the principal european states: and particularly in those of Spain in reference to her connection with france, & to
                            the posture of her affairs with the U. States:—To this letter, will you most respectfully permit me to refer you.
                        I have been since favoured with your Commission, associating me with Gen. Armstrong, jointly & severally,
                            as Commissioners plenipotentiary & extraordinary, giving to us, & each of us, power & authority, & enjoining us to
                            meet, confer & treat with the Ministers &ca. of the Spanish Government, cloathed with sufficient authority,
                            concerning the territories of the U. States and of the King of Spain, & of all wrongful Captures & condemnations &
                            other injuries &ca.—It certainly does not belong to me, to enter into the motives, which have induced you thus to
                            associate me: I have no doubt, they have been bottomed upon the best intentions to the prosperity of the U.S., & upon
                            the best information you were possessed of at the time. But as I suppose, that this distribution of powers must have
                            sprung from Gen. Armstrong’s Representations, in connection with certain propositions, wch. he has transmitted for the
                            reconciling of the differences with Spain, I shall take the liberty of stating a few facts for your information & also
                            some observations upon the Commission. But in order, that you may have a clear view of the subject of these propositions,
                            & of those which, I understand, have been heretofore transmitted to you by a former Minister to this Court, you will
                            permit me Sir, to state to you, that one of the Consequences, which have grown out of the purchase of Louisiana, has been
                            to make known the Credit & ability of the U.S, to pay a large sum of money, at a short notice, when ever it shd. be
                            thought convenient or necessary: The Promptitude with which it was done, & the amo. of specie actually drawn into the
                            french Coffers, through a comparatively small discount upon the stocks of the U. States, did not fail to excite the
                            avarice, & increase the thirst for obtaining money in this way:—more especially as a number of influential money lenders
                            in Holland, & Engld., as well as Brokers, Stockjobbers & others at Paris, felt the advantages of it: The stocks of
                            the U.S. were sold by the french Treasurer at fifteen per Cent discount, & were afterwards converted into Cash
                            principally in Holland at par, so that nine milions of Livres, or 1,710,000 dollars, were made & divided among the
                            individuals of the aforementioned description: It is easy to imagine, that the individuals, whoever they were, who had
                            divided so considerable a Sum, would not be inactive to procure the motives, & to include such schemes & devices, as
                            shd. call for the same measures: An opening was soon found to present itself in the policy of the U.S., to purchase east
                            & west Florida, to settle the boundaries of Louisiana, as well as to adjust our claims upon Spain: and it is to the
                            intrigues & management of these money lenders, who have found an influence in Mr. Tallerand’s office, that have sprung a
                            most disgraceful system of management to throw impediments in the way of the adjustment of our differences with Spain: and
                            it is most evident, that they have so much influence, that it is improbable, that any adjustment can take place thrô
                            that office, wch. shall not have reference to their interest. I write Sir from no slight information, I have it from
                            the parties themselves. Propositions from this source were made to me the last winter, as coming from the prince of peace,
                            & except with a reduced amount, wch. I brôt them to, were virtually & probably the same propositions a little
                            modified, which were issued thrô the same Channel from Mr. Tallerand’s office: the propositions I have no doubt originated
                            from the same source, & could be be traced up to the same influence. The Agent of the house of Hope & Co. at
                            Amsterdam came to see me, in order, that I might give credence to his substitute, Mr. Daniel Parker, formerly of the U.S.
                            now of this city: they actually pretended to hold the powers of the prince of peace, to convey to the U.S. the two
                            Floridas, upon the condition of the payment of a stipulated Sum:—that if we could agree upon that Sum, the other parts of
                            the treaty would be made easy, & that I could proceed to Madrid & execute it: But finally, not agreeing upon the sum,
                            the conference broke up: The Agent of the House of Hope & Co. who called upon me was M. LaBouchére, Son in law of
                            Sir Frans. Baring. Mr. Parker has frequently called upon me, & given me information of the state of things in Mr.
                            Tallerand’s office: & thrô him I obtained the information wch. I had upon the subject of the propositions, wch. had
                            been transmitted to the U.S. by Gen. Armstrong; who, from what motive, I know not, very reluctantly communicated to me, the
                            propositions, which he had forwarded to you, by reading them to me, but refusing me a copy or a sight of them; declaring
                            however, that he was hostile to them, & that he tho’t, that they would prove injurious to the U.S. & prejudicial to
                            your influence & character to listen to them: I asked Gen. Armstrong how he came to submit it to your consideration in
                            official propositions, which he could not approbate; he replied that he had been induced to it, with a view to meet the
                            desires of this Governmt.—To give you a real state of this business, wch. I conceive it my duty to do, I ought to
                            acquaint you, that there is an elderly man by the name of Cazeneau, formerly a merchant of Phila., who resides in the
                            house of Mr. Tallerand: This Cazeneau is the friend & intimate of Parker:—Parker is the man, who has communicated with
                            gen. Armstrong, has furnished him with his propositions, & is the Medium by wch. Mr. Tallerand is inofficially made
                            acquainted with our affairs with Spain: Parker told me, he had furnished Gen. Armstrong with the propositions he had
                            transmitted, and when I told him that they were in the hand writing of Mr. Tallerand, & that Gen. Armstrong had told me
                            so, he denied it; & pretended to say, that Mr. Tallerand had never seen these propositions; that Gen. Armstrong was
                            mistaken, & that he & he only knew their origin, & had been the vehicle or channel of communicating them. Cazeneau
                            being well recd. & dining daily at Mr. Tallerand’s table, & having an easy access to him, is the highest point, to
                            wch. the propositions can be traced: as far as they respect Mr. Parker, he openly avows, that his object is to make money
                            thrô the negociation, which is no doubt the motive of Cazeneau:—but whether the intention is to be traced further is not
                            for me to say: It is said, that Mr. Tallerand is extremely rich, & is above all temptation from so small an object; but
                            of this, I can form no judgment, not knowing his property, nor yet his character or disposition, except what is accidently
                            said of him at Paris. I made myself known to him at Court, he was civil, & there has ended our intercourse. If these
                            negociations fail, or any circumstance shd. expose the propositions, or the views & motives of the Agents in this
                            transaction, there is no doubt, but Mr. Tallerand will disclaim all knowledge of the propositions, & throw the odium of
                            them upon Parker or Cazeneau, or both, & Gen. Armstrong have the reputation of having been imposed upon by these
                            stockjobbers & their speculating projects. Whilst I hold myself obligated to state these things, it is incumbent upon me
                            to say, that since I have been at Paris, that Gen. Armstrong has discovered great Coolness & Reserve towards me; has
                            refused me a sight of his dispatches, or any of his communications with the french, or our own governmt., even on the
                            subject of our affairs with Spain. I mention this circumstance, that you may know, what has been my past situation here;
                            & that you may judge, Sir, what it is likely to be in reference to the pending Negociations—With respect to the
                            Commission & its probable operation, taken in connection with Mr. Madison’s instructions, will you permit me to observe;
                            that the Powers are joint & several: that they are particular & distinct in their essential operation; & joint only
                            in the formal  & that the instructions have a strict relation to this
                            distribution of powers.
                        What was precisely intended by making the powers joint & several, does not seem to be explained: if it was
                            intended that the provision shd. operate only in the case of the Sickness or Death of one of the parties to the
                            Commission, it could not be exceptionable: but if otherwise to be recurred to, under the prohibition of my confering with
                            the Spanish Governmt., it only gives an authority to Gen. Armstrong, to optionally make & conclude a treaty without
                            recurrence to my advice or council; or under the joint powers of our Commission, to render them equivocal or nugatory: It
                            certainly cannot require much reasoning to shew, that the Powers of the Commission will prove particular & distinct in
                            their essential operation: the french governmt. is to be invited to interfere with its good offices, to procure the
                            adjustment of our differences with Spain: the terms of its interference will follow, as a matter of course, & these
                            terms must settle the treaty, in its most essential parts: whether the french Governmt. is already authorized to settle
                            these disputes, or is willing to call upon Spain to appoint its Agents, to meet the Commissrs. of the U.S. therefor, I
                            know not: it would certainly be misconceiving the influence, conduct, or motives of this governmt. to suppose, that it
                            would not previously prescribe the limits & terms of the negociation; and it wd. be equally absurd to imagine in such
                            case, however formal the manner of conducting it, that the treaty would not be controuled by the previous arrangements, or
                            be totally relinquished.
                        But whether a negociation, thus fettered, shall ever be submitted to my consideration, is a question wch. is
                            exclusively refered to the Prudence of Gen. Armstrong, except that he is held to procure my Signature to Drafts for such
                            advances of money, as the treaty may require: I contend that the Commission will authorize such a procedure; & that Gen.
                            Armstrong, if he sees fit, can take it upon him.
                        With Respect to the instructions, by the words thus written upon the top of them, instructions, “common to J A
                            and J B”, there is something peculiar: they are intended to be common: that is in fair construction for the use of either,
                            & being directed to one only, i.e: to Gen. Armstrong, by fair inference, they were not expressly intended for a joint
                            use; nor to have operation, untill the “authority at Paris shall be ready on the part of Spain”, which circumstance taken
                            in connection with the words of the commission, giving powers to confer &ca. “jointly & severally”, leaves me at
                            a loss to know, what influence I shall have, or what part it was intended, that I shd. take in the contemplated
                            negociations: the private instructions to Gen. Armstrong (for I I understand he has such) may explain my situation under the
                            commission, but it is certain, that the instructions, common to us both, do not:—Permit me Sir to observe, that I am
                            unable to penetrate the motives, or to conceive of the necessity for this arrangement: I must suppose, that it has arisen
                            from some scheme, which has been devised between gen. Armstrong & Mr. Parker, but of this Sir, you ought to be better
                            acquainted, than I am.
                        As the instructions refer to the terms of a treaty connected with the “project of a conventional arrangement
                            with explanations”, the essential object to be obtained is stated to be “west Florida”, the accessory one, east Florida,
                            with equitable indemnities for injuries” wch. are to be made “subservient to a proposed exchange of territory”: It is
                            for you Sir to consider, whether the powers of the Commission & their obvious operation are not at variance with the
                            proposed excha. without price, of part of Louisiana against the territory to the eastward of it; & whether such a
                            proposition is likely to have weight through the influence of this Governmt. in the pending Negociations? I take it, that
                            the object of this Govt. to interfere in the negociations will be Money: as it is with all the Speculators &
                            Stockjobbers, who intermeddle in our affairs; and who have impertinently engrafted themselves upon our negociations.
                        I have thus Sir gone through a plain narration of Facts & Remarks for your consideration: it remains for
                            me to respectfully request Sir, that you would contemplate my particular situation; & consider what prospect there is
                            of my rendering Service to the U.S., or prosecuting the honourable views of your administration. I ought to say in justice
                            to you Sir, that sufficient harmony & good understanding does not subsist between Gen. Armstrong & myself, to promise
                            an easy exercise of the powers of your commission:—and in justice to myself, that was I less attached to your
                            administration, nothing shd. induce me to continue in my present situation under existing circumstances: I shall not
                            however abandon it, because it is disagreable & embarrassing, untill I shall give you an opportunity of rectifying or
                            correcting it:—although if I could honourably withdraw myself, and return home, it would be what I should very much
                            prefer.
                        How far my present situation will admit of a timely correction, rests upon circumstances, which may arise out
                            of the course the negociation may take: what Steps Gen. Armstrong has followed, or intends to pursue, I am not acquainted:
                            he writes to me, that I am to have nothing to do with the negociation, until the Spanish Agents are upon the ground: although this be strictly true under the commission & instructions, I can see no necessity or propriety, that the
                            previous arrangements shall be kept secret, or from my view, or that I shd. not be acquainted with the conduct or
                            designs of this government, relative to the pending negociations:—Information is an essential Requisite to a right
                            Judgment in matters of this sort: to be an automaton to other men’s measures & views, without seeing the whole ground
                            & knowing the reasons & motives, on which they are predicated, is a piece of condescention, that I am not yet prepared
                            for; and to lessen General Armstrong’s Responsibility, I will never consent to, until the reason of the Case, from a full
                            & fair view of the subject, shall justify it. This information has been hitherto refused me; and as far as I can judge
                            of the future by the past, will continue to be so.—
                        With the highest confidence in your superior rectitude & understanding, and with the most respectful esteem
                            & Regard, I have the honour to subscribe myself, Sir, Your faithful and most obedient Servant
                        
                            James Bowdoin.
                        
                        
                            P.S. Since writing the foregoing, I find that I have said nothing in regard to the keeping out of sight
                                the Facts above stated: as they refer to Mr. Tallerand’s office, they would necessarily produce disagreable
                                Consequences, were they known. I have no expectation, that any Negociation will take place, for the reason as I
                                apprehend, that the Stockjobbers, to say the least of it, do not find, that the plan so readily admits of the making of
                                money, as they at first expected. To pay money in hand for the purchase of East & West Florida is not what is
                                wanted: it is the Stocks of the United States & their negociation, which will afford them their harvest. The Payment
                                of two milions of Dollars in advance, will admit of no more to be made than an eighth of one per Cent for the
                                Negociation of the Bills, and as the sum authorized to be given, is not to exceed five milions of Dollars, & as my
                                opinion upon the accessory Sum cannot be easily obtained, there is little room remaining for a scheme of Speculation.—If our affairs with Spain shall require open hostilities, I have no doubt of the Consequences, wch. will result, that
                                is, when this Governmt shall see the little remains of its commerce, carried on under our flag, cut up by the roots,
                                & her few remaining Colonies, as well as the Colonies of Spain left destitute of supplies & not able to find vent
                                for their productions, it will be led to seek for the causes of our hostilities, & will be induced to pursue sincere
                                & honest measures to procure our Peace & friendship.
                        
                    